In an action to recover damages for personal injuries, the appeal is from an order vacating a preference which had been granted about a month previously by another Justice pursuant to rule 9 of the Kings County Supreme Court Rules. Order reversed, without costs, and order granting preference reinstated. Under the unusual circumstances disclosed by this record, it is our opinion that the vacating of the order granting the preference was an improvident exercise of discretion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.